EXECUTION VERSION
FIRST AMENDED AND RESTATED REVOLVING NOTE
$25,000,000 August 4, 2020
FOR VALUE RECEIVED, the undersigned, OrthoPediatrics Corp., a Delaware
corporation (“OrthoPediatrics”), OrthoPediatrics US Distribution Corp., a
Delaware corporation (“OrthoPediatrics US”), OrthoPediatrics EU Limited, a
company incorporated and registered in England and Wales (“OrthoPediatrics EU”),
OrthoPediatrics Aus Pty Ltd., a company organized under the laws of Australia
(“OrthoPediatrics Aus”), OrthoPediatrics NZ Ltd., a company organized under the
laws of New Zealand (“OrthoPediatrics NZ”), Orthex, LLC, a Florida limited
liability company (“Orthex”), OP EU B.V., a company organized under the laws of
the Netherlands (“OP EU Netherlands”), OP Netherlands B.V., a company organized
under the laws of the Netherlands (“OP Netherlands”), Telos Partners, LLC, a
Colorado limited liability company (“Telos”), ApiFix Ltd., a company organized
under the laws of Israel (“ApiFix Israel”) and ApiFix, Inc., a Delaware
corporation (“ApiFix” and together with OrthoPediatrics, OrthoPediatrics US,
OrthoPediatrics EU, OrthoPediatrics Aus, OrthoPediatrics NZ, Orthex, OP EU
Netherlands, OP Netherlands, Telos and ApiFix Israel, “Borrowers” and
individually a “Borrower”), jointly and severally promise to pay to the order of
Squadron Capital LLC, a Delaware limited liability company (the “Lender”), at
the place and times provided in the Fourth Amended and Restated Loan and
Security Agreement referred to below, the lesser of (i) the principal amount of
$25,000,000 or (ii) the principal amount of the Revolving Loan outstanding and
owing to the Lender, together with all the accrued and unpaid interest under
this First Amended and Restated Revolving Note pursuant to that certain Fourth
Amended and Restated Loan and Security Agreement, dated as of December 31, 2017
(as amended, supplemented, modified or restated from time to time, the “Fourth
Amended and Restated Loan Agreement”) by and among Borrowers and Lender.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Fourth Amended and Restated Loan Agreement.
The unpaid principal amount of this First Amended and Restated Revolving Note
from time to time outstanding is subject to mandatory repayment as provided in
the Fourth Amended and Restated Loan Agreement and shall bear interest as
provided in Section 3.1(b) of the Fourth Amended and Restated Loan Agreement.
This First Amended and Restated Revolving Note may be voluntarily prepaid from
time to time as provided in the Fourth Amended and Restated Loan Agreement and
any principal amounts repaid may be borrowed, repaid (without premium or
penalty) and reborrowed again, from time to time in whole or in part. All
payments of principal and interest on this First Amended and Restated Revolving
Note shall be payable in lawful currency of the United States of America in
immediately available funds to such account as the Lender shall specify from
time to time by notice to the Borrowers. The principal and all accrued and
unpaid interest under this First Amended and Restated Revolving Note shall be
due and payable on the Maturity Date.
This First Amended and Restated Revolving Note is entitled to the benefits of,
and evidences Obligations incurred under, the Fourth Amended and Restated Loan
Agreement, to which reference is made for a description of the security for this
First Amended and Restated Revolving Note and for a statement of the terms and
conditions on which Borrowers are permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this First Amended and
Restated Revolving Note and on which such Obligations may be declared to be
immediately due and payable.
THIS FIRST AMENDED AND RESTATED REVOLVING NOTE SHALL BE GOVERNED, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
          US_ACTIVE-154260557.4

--------------------------------------------------------------------------------



STATE OF ILLINOIS, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW
PRINCIPLES THEREOF.
Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Fourth Amended and
Restated Loan Agreement) notice of any kind with respect to this First Amended
and Restated Revolving Note.
This First Amended and Restated Revolving Note constitutes a renewal and
restatement of, and replacement and substitution for, that certain Revolving
Note dated as of December 31, 2017 in the principal amount of $15,000,000
executed by the Borrowers and made payable to the order of Lender (the “Prior
Note”). The indebtedness evidenced by the Prior Note is continuing indebtedness
evidenced hereby, and nothing herein shall be deemed to constitute a payment,
settlement or novation of the Prior Note, or to release or otherwise adversely
affect any lien, or any equivalent in the respective jurisdictions, mortgage or
security interest securing such indebtedness or any rights of Lender against any
guarantor, surety or other party primarily or secondarily liable for such
indebtedness.
* * Signature Page to Follow * *








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this First Amended and
Restated Revolving Note as of the day and year first written above.
BORROWERS:


ORTHOPEDIATRICS CORP.




By: /s/ Mark Throdahl 
        Mark Throdahl
        Chief Executive Officer


ORTHOPEDIATRICS US DISTRIBUTION CORP.




By: /s/ Mark Throdahl 
        Mark Throdahl
        President & Chief Executive Officer


ORTHOPEDIATRICS EU LIMITED




By: /s/ Fred Hite 
        Fred Hite
        Chief Financial Officer


ORTHOPEDIATRICS AUS PTY LTD




By: /s/ Fred Hite 
        Fred Hite
        Chief Financial Officer


ORTHOPEDIATRICS NZ LTD




By: /s/ Fred Hite 
        Fred Hite
        Chief Financial Officer


ORTHEX, LLC




By: /s/ Fred Hite 
        Fred Hite
        Manager



Signature Page – First Amended and Restated Revolving Note




--------------------------------------------------------------------------------



OP EU B.V.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




OP NETHERLANDS B.V.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




TELOS PARTNERS, LLC




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




APIFIX LTD.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative




APIFIX, INC.




By: /s/ Daniel Gerritzen 
Daniel Gerritzen
Authorized Representative





Signature Page – First Amended and Restated Revolving Note

